Citation Nr: 0940996	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES 

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a sleep disorder. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for bilateral tinnitus.  

7.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971, from February 2003 to May 2003, and from December 2003 
to December 2004, with additional service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a low back disability and assigned a 
10 percent disability rating, effective December 9, 2004, and 
denied service connection for a right ankle disability, a 
left ankle disability, a sleep disorder, hypertension, 
bilateral hearing loss, and tinnitus.  

The issues of service connection for right ear hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis or findings 
of any right ankle disability.

2.  The Veteran does not have a current diagnosis or findings 
of any left ankle disability.  

3.  The Veteran does not have a current diagnosis or findings 
of a sleep disorder.  

4.  The Veteran's hypertension had its onset in service.

5.  The Veteran's left ear hearing loss does not constitute a 
disability for VA benefits purposes.  

6.  For the period from December 9, 2004, to February 14, 
2008, the Veteran's low back disability (degenerative disc 
disease and degenerative joint disease, with osteopenia) had 
been manifested by forward flexion of the thoracolumbar spine 
limited to no less than 45 degrees.  It had not been 
productive of any incapacitating episodes within the previous 
12 months for which bed rest was prescribed by a physician, 
and ankylosis had not been shown.  

7.  Since February 15, 2008, the Veteran's low back 
disability (degenerative disc disease and degenerative joint 
disease, with osetopenia) has been manifested by forward 
flexion of the thoracolumbar spine to 35 degrees, with pain 
at 30 degrees, resulting in disability comparable to 
limitation of flexion to 30 degrees.  It has not been 
productive of any incapacitating episodes within the previous 
12 months for which bed rest was prescribed by a physician, 
and ankylosis has not been shown.  


CONCLUSIONS OF LAW

1.  The Veteran's claimed right ankle disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  The Veteran's claimed left ankle disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

3.  A sleep disorder was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The Veteran's hypertension was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  

6.  For the period from December 9, 2004, to February 14, 
2008, the criteria for an increased rating of 20 percent for 
a low back disability have been met.  38 U.S.C.A. § 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5238, 5239, 5242 
(2009).

7.  For the period since February 15, 2008, the criteria for 
an increased rating of 40 percent for a low back disability 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5238, 5239, 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis 
and hypertension, will be rebuttably presumed if manifested 
to a compensable degree within a year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
Active duty also includes any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

A.  Right Ankle Disability

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Veteran's service medical records dated from April 1970 
to December 1971 do not reflect any complaints of a right 
ankle problem.  Army National Guard service medical records 
dated from 1981 to 2003 additionally do not reflect any 
complaints related to the right ankle.  In March 2003, 
however, the Veteran complained of pain in the ball of the 
right foot.  The assessment was a plantar wart.  The wart was 
debrided and the Veteran was placed on light duty.  In April 
2003, he developed a callus on the right foot which was 
removed.  He then complained of continued swelling and pain 
of the right foot.  In July 2004, the Veteran injured his 
right knee and left ankle, and sought treatment for these 
conditions.  An injury to the right ankle was not reported at 
that time.  The Veteran received a normal right ankle 
evaluation on separation from service in 1971 and in 2004.  
As the Veteran's service medical records do not reference any 
complaints, diagnosis, or treatment for the right ankle 
disability, the Board accordingly finds that there was no 
combination of manifestations sufficient to identify a 
chronic right ankle disability during service.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a right 
ankle disability.  38 C.F.R. § 3.303(b).

The first post-service clinical record referencing the right 
ankle is an April 2004 general VA examination.  At that time, 
the Veteran reported having pain in his ankles.  The 
diagnosis was "pain in the ankles, arthralgia."

On May 2005 VA joints examination, the Veteran reported that 
he injured his knees and ankles while in service after 
jumping from a five ton truck.  Physical examination revealed 
normal range of motion of the right ankle.  A May 2005 MRI of 
the right ankle was reviewed, which showed normal findings.  
A right ankle disability was not diagnosed at that time.  

VA treatment records dated from May 2000 to February 2008 do 
not reference any complaints, diagnosis, or treatment for a 
right ankle disability.  

While the Veteran has complained of right ankle pain, pain is 
not analogous to disability.  The Board further notes that 
although arthralgia was found on April 2004 VA examination, 
arthralgia is defined as joint pain.  See DeLuca v. Brown, 6 
Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 152 (31th ed. 2007)).  In regard to 
service connection, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Absent evidence of a current disability, service connection 
for a right ankle disability must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of a current right ankle disability.  Because no 
right ankle disability has been currently diagnosed in this 
case, the Board finds that service connection for a right 
ankle disability is not warranted.

The Board has considered the Veteran's claim that he has a 
right ankle disability related to his service.  However, as a 
layman, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The competent evidence of record does not demonstrate that 
the Veteran has a right ankle disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.	Left Ankle Disability 

The Veteran's service medical records dated from April 1970 
to December 1971 do not reflect any left ankle problems.  
Army National Guard service medical records dated from 1981 
to 2003 additionally do not reflect any complaints of left 
ankle problems.  In April 2004, however, the Veteran sought 
treatment for left ankle pain that he had experienced for 
several months.  X-ray examination revealed mild osteopenia.  
The Veteran continued to suffer from left ankle pain for the 
next several months, and received physical therapy treatment.  
On May 2004 medical board evaluation, conducted primarily for 
his low back disability, the Veteran reported that he had a 
history of a swollen left ankle.  These records do not 
include any other diagnosis of a left ankle disability.  On 
separation examination, the Veteran's left ankle evaluation 
was normal.  The Board accordingly finds that there was no 
combination of manifestations sufficient to identify a 
chronic right ankle disability during service.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a right 
ankle disability.  38 C.F.R. § 3.303(b).

The first post-service clinical record referencing the left 
ankle is an April 2004 general VA examination.  At that time, 
the Veteran reported having pain in his ankles.  The 
diagnosis was "pain in the ankles, arthralgia."

May 2005 VA joints examination revealed normal range of 
motion of the left ankle.  A May 2005 MRI of the right ankle 
was reviewed, which showed normal findings.  The examiner 
also reviewed the April 2004 X-ray examination evidencing 
osteopenia.

VA treatment records dated from May 2000 to February 2008 do 
not reference any complaints, diagnosis, or treatment for a 
left ankle disability.  

While the Veteran has complained of left ankle pain, pain is 
not analogous to disability.  In regard to service 
connection, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Further, it is important to note that osteopenia is a term 
used to refer to a decrease in bone mass that is below 
normal.  See Dorland's Illustrated Medical Dictionary 1369 
(31th ed. 2007).  Here, there is no other left ankle 
diagnosis other than osteopenia, and it has not been shown 
that the Veteran's osteopenia has resulted in a disability, 
nor has it been associated with any other disability, such as 
arthritis.  It is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability, the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Absent evidence of a current 
disability, service connection for a left ankle disability 
must be denied.  There is no competent medical evidence of 
record that demonstrates the presence of a current left ankle 
disability.  Because no left ankle disability has been 
currently diagnosed in this case, the Board finds that 
service connection for a left ankle disability is not 
warranted.

The Board has considered the Veteran's claim that he has a 
left ankle disability related to his service.  However, as a 
layman, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The competent evidence of record does not demonstrate that 
the Veteran has a left ankle disability for VA purposes.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

C.	Sleep Disorder

The Veteran's service medical records dated from April 1970 
to December 1971 do not reflect any complaints of sleep 
problems.  Army National Guard service medical records dated 
from 1981 to 2003 additionally do not reflect any complaints 
of sleep problems.  However, in September 2004, he complained 
of having insomnia.  He reported that had been having sleep 
problems for approximately three weeks.  His May 2004 medical 
board examination reflects that he reported experiencing 
insomnia ever since Vietnam.  No diagnosis of a sleep 
disorder was made at that time, nor do his service records 
reflect any other complaints or treatment for a sleep 
disorder.  The Board accordingly finds that there was no 
combination of manifestations sufficient to identify a 
chronic sleep disorder during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a sleep 
disorder.  38 C.F.R. § 3.303(b).

The first post-service clinical record referencing a sleep 
disorder is an April 2005 VA psychiatric examination.  At 
that time, the Veteran reported that he had not had any 
psychiatric treatment in the past.  The Veteran reported that 
for a long period of time, he had not slept more than four 
hours per night.  The sleep pattern had not interfered with 
his daily activities or with his work.  Mental status 
examination revealed no signs or symptoms to warrant a 
diagnosis of a mental disorder.  No diagnosis of a sleep 
disorder was made. 

VA treatment records dated from May 2000 to February 2008 
reflect that in September 2004, the Veteran complained of 
insomnia and feelings of stress and sadness.  The Veteran was 
diagnosed with an adjustment disorder; however, there was no 
diagnosis of insomnia or a sleep disorder at that time. 

With regard to the Veteran's claim for service connection for 
a sleep disorder, the first requirement for any service 
connection claim is evidence of a current disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
Board finds no evidence of a current disability, such that 
the claim must be denied.  Specifically, although the 
Veteran's service medical records and one post-service record 
reflect complaints of insomnia, there is no evidence of a 
diagnosis of a sleep disorder while he was in service or 
after he separated from service.  The April 2005 VA 
examination for purposes of evaluating the Veteran for a 
sleep disorder did not result in any diagnosis.  Thus, absent 
evidence of a current diagnosis of a sleep disorder, service 
connection for a sleep disorder must be denied.

The Board has considered the Veteran's claims that he has a 
sleep disorder related to his service, specifically his 
service in Vietnam.  However, as a layperson, he is not 
competent to give medical opinions on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The competent evidence of record does not demonstrate that 
the Veteran has a sleep disorder.  As the preponderance of 
the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

D.  Hypertension

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 or greater with a diastolic 
blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) 
(2009).  

The Veteran's service medical records dated from April 1970 
to December 1971 do not reflect high blood pressure.  Army 
National Guard service medical records from 1981 to 2003 
reflect normal blood pressure readings.  Then, in March 2003, 
National Guard records indicate that the Veteran's blood 
pressure was found to be 160/70.  In April 2003, it was found 
to be 140/98.  At that time, the Veteran was assessed to have 
elevated blood pressure.  Elevated readings were also noted 
in active service in January 2004, at which time the Veteran 
reported they were "sometimes high."  In June 2004, he also 
had elevated blood pressure, he was prescribed medication for 
control, and there was a diagnosis of hypertension.  In fact, 
based on examination immediately prior to discharge from the 
Veteran's last period of active service, the Army determined 
that disease manifested by high blood pressure was incurred 
in active duty.  

On April 2005 general VA examination, the Veteran was 
diagnosed with uncontrolled arterial hypertension.  The Board 
would like to note that while the Veteran may have had 
elevated blood pressure readings prior to his last period of 
active service, hypertension had not yet been diagnosed.  
Therefore, the Board finds that it was not noted on entry to 
this last period of service or did not otherwise preexist 
service.  

The current medical evidence shows that the Veteran receives 
treatment for his hypertension.  According to his November 
2004 medical examination for the purposes of separation from 
service, his hypertension was found to have incurred while on 
active duty.  Also, the Veteran's hypertension has been shown 
to be present within one year after separation from service.  
Thus, the Board concludes that direct service connection for 
hypertension is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

E.  Left Ear Hearing Loss

At the Veteran's VA audiological examination in May 2005, the 
Veteran demonstrated hearing thresholds in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 10, 35, and 
30 decibels, respectively, and a word recognition score of 
100.  For the purposes of applying the laws administered by 
the VA, impaired hearing is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  Consequently, since the Veteran's left ear 
hearing loss does not exhibit thresholds or word recognition 
scores sufficient to constitute a disability for VA benefits 
purposes, current disability has not been shown, and the 
claim for service connection for left ear hearing loss must 
also be denied.  


Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the further intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent may be applied 
to each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran's low back disability has been rated 10 percent 
disabling under DC 5242 (degenerative arthritis).  38 C.F.R. 
§ 4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2009).  Other applicable diagnostic 
codes include 5238, spinal stenosis, 5239, sponylolisthesis, 
and 5243, which pertains to intervertebral disc syndrome.  38 
C.F.R. § 4.71a, DC 5236, 5238, 5242, 5243.  Those diagnostic 
codes are also rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), lumboscacral or 
cervical strain (5237), ankylosing spondylitis (5240), or 
spinal fusion (5241).  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in this 
case.

The Veteran's neurological manifestations of the 
service-connected low back disability in the left lower 
extremity has been rated 10 percent disabling under DC 8520, 
which pertains to paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124(a), DC 8520.  The Veteran has not appealed this 
rating and this issue is not properly before the Board.  
Additionally, the Veteran has already been assigned a 
separate rating for radiculopathy, and there is no evidence 
of additional neurological problems which would warrant 
another separate rating.  Therefore, the issue before the 
Board is entitlement to an initial rating higher than 10 
percent for the orthopedic manifestations of his low back 
disability. 

The Board will first look to the General Rating Formula for 
Diseases and Injuries of the Spine, which assigns a 10 
percent rating if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A maximum rating of 40 percent is warranted where there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009).

Army National Guard service medical records reflect that in 
2000, the Veteran complained of low back pain due to a 
lumbar strain.  A February 2001 VA treatment record 
reflects a diagnosis of mild lumbar spondylosis.  Following 
re-enlistment in 2003, he re-injured his low back in 
January 2004 while lifting heavy objects, for which the 
assessment was low back pain with radiculopathy.  MRI 
examination revealed multiple bulging discs and impingement 
of the left nerve root.  The Veteran filed a claim for 
service connection for the low back in December 2004.  

On April 2005 general VA examination, the Veteran's low 
back disability was diagnosed as lumbar spondylosis and 
degenerative disc disease, with chronic low back pain.  
Lumbar range of motion testing was not performed at that 
time. 

On May 2005 VA spine examination, the Veteran reported 
experiencing constant back pain.  He treated the back pain 
with pain relievers and a heating pad.  He had experienced 
flare-ups once per week over the previous year.  He 
occasionally used a cane for ambulation.  He used a back 
brace for support.  He could walk for ten to fifteen minutes 
at a time.  He was able to complete the tasks of daily 
living, and was employed full-time.  Physical examination 
revealed a normal posture and gait.  

Range of motion testing of the Veteran's lumbar spine 
revealed forward flexion to 45 degrees, with pain, extension 
to 20 degrees, with pain, left and right lateral bending to 
30 degrees, with pain, and left and right rotation to 30 
degrees, with pain.  There was additional limitation in range 
of motion due to pain with repetitive use, however there was 
no additional fatigue, weakness, or lack of endurance.  There 
was palpable lumbar spasm.  The diagnosis was mild arthritis 
with osteopenia of the lumbar spine. 

VA treatment records dated from May 2005 to February 2008 
reflect complaints of back pain.  There are no range of 
motion findings in these records. 

In November 2007, the Veteran submitted two lay witness 
statements, from his neighbor and his employer, stating that 
his back and knee disabilities have made it difficult for the 
Veteran to complete chores around the house and caused him to 
take absences from work.  

On February 15, 2008 VA spine examination, the Veteran 
reported experiencing moderate, daily, pressure-like pain in 
his low back.  He reported experiencing fatigue, decreased 
motion, stiffness, weakness, spasms, and pain in the lumbar 
area.  He described severe flare-ups occurring every two to 
three weeks which lasted for a few hours.  To alleviate the 
symptoms, he took medication and rested in bed.  He was 
unable to walk more than a few yards at a time and used a 
cane.  Physical examination revealed an antalgic gait.  The 
pelvis was tilted to the right. 

Range of motion testing of the Veteran's lumbar spine 
revealed active forward flexion to 35 degrees, with pain at 
30 degrees, and passive forward flexion to 40 degrees, with 
pain at 30 degrees.  Active extension was to 10, with pain at 
8 degrees, and passive extension was to 12 degrees, with pain 
at 8 degrees.  Active left and right lateral bending was to 8 
degrees, with pain at 6 degrees, and passive left and right 
lateral bending was to 12 degrees, with pain at 6 degrees.  
Active left and right rotation was to 8 degrees, with pain at 
6 degree, and passive left and right rotation was to 12 
degrees with pain at 6 degrees.  There was additional 
limitation in range of motion due to pain with repetitive 
use, with pain at 30 degrees of forward flexion.  X-ray 
examination reflected degenerative joint disease of the 
spine, with discogenic disease at the L3-L4 level.  There was 
also generalized osteopenia.  The Veteran reported that he 
had taken approximately five weeks off of work in the 
previous year due to low back pain.  The diagnosis was lumbar 
degenerative joint disease, degenerative disc disease, and 
myositis.  The Veteran's low back disability was thought to 
have significant effects on his occupation as he had 
decreased mobility, pain, and problems carrying objects.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, from 
December 9, 2004, the effective date of service connection, 
to February 14, 2008, as shown on VA examination in May 2005, 
even considering functional loss and limitation of motion due 
to pain, fall at most within the requirements for a 20 
percent rating:  forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  Limitation of flexion of the 
lumbar spine to 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine are not shown.  Thus, the 
evidence does not support a higher rating under the General 
Rating Formula for Diseases and Injuries of the Spine.

The ranges of motion of the Veteran's lumbar spine since 
February 15, 2008, as shown on February 2008 VA examination, 
evidence a worsening of the Veteran's low back condition and 
instead fall within the requirements for a 40 percent rating: 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  Although the Veteran could physically forward flex to 
35 degrees, the examiner concluded that he experienced 
functional loss beginning at 30 degrees, when the Veteran 
complained of painful motion, which even considering 
limitation of motion due to pain, reflects a limitation of 
motion that more closely approximates forward flexion to only 
30 degrees.  Unfavorable ankylosis of the entire 
thoracolumbar spine, however, has not been shown.  Thus, the 
evidence supports a rating of 40 percent, but not more, under 
the General Rating Formula for Diseases and Injuries of the 
Spine, for the period since February 15, 2008.

The Board next turns to the question of whether the Veteran 
is entitled to an increased rating based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a rating of 20 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 40 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in May 2005, the Veteran reported that he 
had difficulty sitting at work for more than an hour, or 
standing for more than fifteen minutes.  In the previous 
year, until he separated from service, he had been given 
quarters for one or two days for bed rest.  On VA examination 
in February 2008, he reported that he had taken approximately 
five weeks off from work in the previous year due to back 
problems.  On both examinations, he denied experiencing any 
incapacitating episodes under the criteria set forth in the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes with prescription or bed rest by a 
physician.  Additionally, the record does not otherwise 
reflect that he has experienced any incapacitating episodes 
since the effective date of service connection, and 
specifically does not show that there were any incapacitating 
episodes four or more weeks in total duration from December 
9, 2004, to February 14, 2008, or any incapacitating episodes 
six or more weeks in total duration since February 15, 2008.  
Accordingly, the Board finds that he is not entitled to a 
higher rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based on his 
orthopedic manifestations.

Here, the Veteran's May 2005 report of VA examination shows 
flexion limited at most to 45 degrees, extension limited at 
most to 20 degrees, lateral bending limited at most to 30 
degrees, and lateral rotation limited at most to 30 degrees, 
which would warrant a rating of 20 percent under the general 
rating formula.  The requirements for a rating higher than 
the current 20 percent rating under the general rating 
formula are not shown.  The evidence does not show forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

On VA examination in February 2008, however, the Veteran's 
lumbar spine revealed forward flexion to 35 degrees with pain 
and functional loss at 30 degrees, extension to 10 degrees, 
left and right lateral bending to 8 degrees, left and right 
rotation to 8 degrees.  Those ranges of motion would warrant 
a rating of 40 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, unfavorable ankylosis of the entire thoracolumbar 
spine, are not shown.  Therefore, as discussed above, based 
upon orthopedic manifestations, the Veteran has met the 
criteria for a 40 percent rating since February 15, 2008.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).
 
In this case, the Schedule is not inadequate.  The Veteran's 
schedular rating contemplates loss of working time due to 
exacerbations of the low back disability.  38 C.F.R. § 4.1 
(2009).  The Veteran has maintained employment since he 
separated from service, and there is no evidence that his low 
back disability is in any way clinically unusual.  
Additionally, there is no evidence of hospitalization for the 
low back in the recent past or marked interference with 
employment.  While he reported at his February 2008 VA 
examination that he had missed five weeks from work over the 
previous year due to his low back disability, there is no 
evidence that it has substantially interfered with his 
employability beyond that contemplated in the assigned 
rating.  Additionally, VA treatment records dated throughout 
the period under appeal do not demonstrate that the Veteran 
had taken time off of work due to back pain.  They do not 
reflect treatment for back problems so severe that the 
Veteran was unable to work.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the Veteran is entitled to a 20 percent rating, but no 
higher, for the orthopedic manifestations of his low back 
disability for the period from December 9, 2004, to February 
14, 2008.  He is entitled to a 40 percent rating, but no 
higher, for the orthopedic manifestations of his low back 
disability since February 15, 2008.  The "benefit-of-the-
doubt" rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

 Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005 and May 
2006; a rating decision in July 2005; a statement of the case 
in May 2006, and supplement statements of the case in July 
2006 and May 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication.  Further, the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in February 2008 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a sleep disorder is denied.

Service connection for hypertension is granted.  

Service connection for left ear hearing loss is denied.  

An initial rating of 20 percent, but no higher, for the 
period from December 9, 2004, to February 14, 2008, for a low 
back disability is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.

An initial rating of 40 percent, but no higher, for the 
period since February 15, 2008, is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits. 


REMAND

Additional development is necessary prior to further 
disposition of the claims for service for right ear hearing 
loss and tinnitus. 

The Veteran contends that his hearing loss and tinnitus are 
related to his service in Vietnam, and also to acoustic 
trauma that he was exposed to while in the National Guard.  
His service records reflect that while stationed in Vietnam, 
his military occupational specialty was that of infantry fire 
crewman.  He was awarded the Combat Infantryman Badge, 
evidencing his participation in combat.  Although the Veteran 
contends that his hearing loss was present at the time of his 
separation from service in 1971, his service medical records 
do not demonstrate hearing loss.  On examination at 
separation from service, his hearing was found to be within 
normal limits.  In addition, no tinnitus was reported while 
in service.  

Periodic examinations conducted during his time in the Army 
National Guard reflect that from the early 1980's to the late 
1990's, his hearing worsened.  A diagnosis of right ear 
hearing loss or tinnitus, however, was not made.  His service 
medical records from his later period of active duty also 
reflect a decrease in hearing.  But, once again, a diagnosis 
of disability associated with hearing loss was not noted at 
the time of service entry.  Consequently, the Board finds 
that the presumption of soundness applies with respect to the 
last period of active service.  

On May 2005 audiological examination, the Veteran reported 
that it was difficult for him to hear telephone 
conversations.  He attributed his hearing loss to his service 
in Vietnam and stated that his ears bled while in combat.  He 
reported fifteen years of monthly exposure to artillery noise 
while in the National Guard.  He complained of bilateral 
tinnitus, which he described as a high pitched noise that 
interfered with his ability to sleep and made him feel 
anxious.  Audiometric examination revealed hearing loss that 
constituted hearing loss disability for VA benefits purposes.  
However, the examiner did not offer an opinion as to the 
etiology of the Veteran's hearing loss.  

The Veteran is competent to report the incurrence of symptoms 
of hearing loss during service, as that injury is capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board finds the Veteran's testimony in this 
regard to be credible.  Further, exposure to noise in service 
is consistent with his circumstances in service.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While the Veteran 
has been afforded a VA examination with respect to his claims 
of entitlement to service connection for hearing loss and 
tinnitus, no etiology as to these conditions was offered at 
that time.  It therefore remains unclear to the Board whether 
the Veteran's current symptoms are related to active service, 
or are the result of some other cause.  

More specifically, due to prior records that demonstrate a 
history of hearing loss with respect to the right ear, while 
the Board finds that the presumption of soundness applies to 
the Veteran's last period of active service, a medical 
opinion is needed as to whether there is clear and 
unmistakable evidence that the Veteran's hearing loss in the 
right ear preexisted his last period of service and was not 
aggravated during that last period of service.  In addition, 
as a result of the subjective nature of tinnitus and the 
Veteran's history of combat service, an etiological opinion 
should also be provided with respect to this claim, to 
include, if necessary, an opinion as to whether the Veteran's 
right ear hearing loss caused or aggravated the Veteran's 
tinnitus.  Accordingly, the Board finds that a remand for an 
examination is necessary in order to fairly assess the merits 
of the Veteran's remaining claims.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
audiological examination.  The claims file 
must be reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The rationale 
for all opinions should be provided.  The 
examiner should provide opinions as to the 
following questions:

a.  Is there clear and unmistakable 
evidence that the Veteran's right ear 
hearing loss preexisted the Veteran's 
last period of active service and was 
not aggravated during that last period 
of service?  

    b.  Is a diagnosis of tinnitus 
warranted?

c.  If there is a diagnosis of 
tinnitus, is it at least as likely as 
not (50 percent probability or greater) 
that the Veteran's current tinnitus is 
causally related to active service, 
including exposure to noise in service?  
The examiner should take into 
consideration the Veteran's in-service 
duties, and any post-service noise 
exposure.  The examiner must take into 
account the Veteran's report of 
experiencing tinnitus during active 
service.  

d.  If the examiner does not find that 
the Veteran's tinnitus is related to 
active service, he or she should also 
offer an opinion as to whether it is at 
least as likely as not that tinnitus 
was caused or aggravated by the 
Veteran's right ear hearing loss.  

3.  Then, readjudicate the claims for 
service connection for right ear hearing 
loss and tinnitus.  If the action remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


